DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merit of the claims. 
Priority
This application claims foreign priority benefits from KR1020200188156 filed in Korea on 12/30/2020. The priority documents were electronically retrieved on 09/22/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is considered and attached. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al., (US-20220122535-A1, hereinafter as, JUNG) in view of LEE (US-20160071911-A1, hereinafter as, LEE). 

In regards to claim 1, JUNG discloses a display device comprising: a display panel (display device comprising display panel, title, fig.1) including: a first area including a peripheral region and an emission region of a pixel of a first group (fig.1, CA as first area including pixels of first group as shown further at fig.4 with emission region as RGB region and peripheral region around the RGB region); and a second area including a peripheral region and an emission region of a pixel of a second group (fig.1, DA as second area including pixels of second group as shown further at fig.3 with emission region as RGB region and peripheral region around the RGB region); at least one insulating layer disposed on the display panel and overlapping the second area (para 0055, the lines and circuit elements of the circuit layer 12 may be implemented with a plurality of insulating layers. The insulating layer would be disposed on the display area DA); an organic layer disposed on the at least one insulating layer and overlapping the second area (para 0056, the light emitting element layer 14 may include a light emitting element driven by the pixel circuit. The light emitting element may be implemented with an organic light emitting diode (OLED). The OLED includes an organic compound layer formed between an anode and a cathode. The organic compound layer may include a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron injection layer (EIL). The layer 14 is disposed on layer 12.); and a light blocking pattern disposed on the organic layer and overlapping the second area (para 0058, the polarizing plate 18 blocks light reflected from the metal of the circuit layer 12 to improve the brightness of pixels. The polarizing plate would be disposed over the DA area), wherein a first opening corresponding to the emission region of the pixel of the second group is formed in the organic layer (para 0056, the OLED includes organic compound layer formed between anode and cathode which includes one of: a hole injection layer (HIL), a hole transport layer (HTL), an emission layer (EML), an electron transport layer (ETL), and an electron injection layer (EIL). This emission region would correspond to an opening for light emitted from the RGB OLED pixel to pass through for the display area DA), 
JUNG does not disclose “and a first light blocking opening corresponding to the first opening is formed in the light blocking pattern.” 
LEE discloses and a first light blocking opening (BM opening in OPA area in the black matrix pattern, as shown in fig.3) corresponding to the first opening is formed in the light blocking pattern (corresponding to an opening in the EML layer (RGB layer)).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use LEE’s teachings in order to place RGB/emission area corresponding to black matrix opening to propagate the light emitted from RGB/emission area in the display device of JUNG. 
In regards to claim 10, JUNG as modified by LEE discloses the display device of claim 1, wherein the pixel of the first group includes a first color pixel, a second color pixel, and a third color pixel that generate different lights from one another (RGB pixels as shown, fig.4, JUNG), and the pixel of the second group includes a first color pixel, a second color pixel, and a third color pixel that generate different lights from one another (RGB pixels as shown, fig.3, JUNG).
In regards to claim 11, JUNG as modified by LEE discloses the display device of claim 10, wherein each of the first area and the second area includes a plurality of unit regions (unit regions such as PG1, fig.3 and PG in fig.4, JUNG), the first color pixel, the second color pixel, and the third color pixel are disposed in each of the plurality of unit regions (RGBs as shown are disposed in PG1 and PG regions, figs.3-4, JUNG), and the first color pixel, the second color pixel, and the third color pixel in the first group and the first color pixel, the second color pixel, and the third color pixel in the second group have a same arrangement (figs.3-4, both regions have RGGB arrangement, JUNG). 
In regards to claim 15, JUNG as modified by LEE discloses the display device of claim 1, wherein the organic layer includes an inclined surface defining the first opening (JUNG, para 0056, organic layer formed between anode and cathode), and the inclined surface and an upper surface of the at least one insulating layer exposed to the first opening meet at an obtuse angle (fig.3, OPA in inclined shape defining the opening. The insulating layer above EL2 meets the first opening with an upper surface at an obtuse angle, LEE).
Allowable Subject Matter
Claims 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 19, JUNG discloses a display device comprising: a display panel (display device comprising display panel, title, fig.1) including: a first area including emission regions of a first group (fig.1, CA as first area including pixels of first group as shown further at fig.4 with emission region as RGB region and peripheral region around the RGB region); and a second area including emission regions of a second group (fig.1, DA as second area including pixels of second group as shown further at fig.3 with emission region as RGB region and peripheral region around the RGB region); an input sensor disposed on the display panel (para 0099, the sensor module which receives the external light is disposed in the second region CA); 
JUNG or LEE of record does not disclose as a whole “and an optical control layer disposed on the input sensor, wherein the input sensor includes: at least one insulating layer on the display panel; an organic pattern overlapping the first area and not overlapping the second area; a conductive mesh line disposed on the at least one insulating layer and the organic pattern, the conductive mesh line defining a plurality of sensor openings corresponding to the emission region of the first group and the emission region of the second group; and an organic layer overlapping the conductive mesh line and including openings corresponding to the emission regions of the second group, and the optical control layer includes: a light blocking pattern disposed on the organic layer, not overlapping the first area, and overlapping the second area, the light blocking pattern including light blocking openings corresponding to the openings of the organic layer; and a planarization layer overlapping the first area and second area, filling the openings, and having a higher refractive index than a refractive index of the organic layer.”  
Claims 20-22 depend from the independent claim 19 and are also indicated as allowable. 
In regards to claim 23, JUNG discloses a display device comprising: a display panel (display device comprising display panel, title, fig.1) including: a first area in which a pixel of a first group deactivated in a first operation mode and activated in a second operation mode is arranged (fig.1, CA as first area including pixels of first group as shown further at fig.4 with emission region as RGB region and peripheral region around the RGB region. Para 0078, the second data driving part 111 receives pixel data to be written to the pixels of the region CA from the pixel data received from the timing controller 130 as a digital signal (interpreted as active operation (second operation mode)) while when the data driving part 111 is not writing pixel data to the region CA is interpreted to be deactivated operation (first operation mode)); 
JUNG at the most discloses at para 0077, the first data driving part 110 samples pixel data to be written to the pixels of the first region DA from the pixel data received from the timing controller 130.  
However, JUNG or LEE of record does not disclose “and a second area in which a pixel of a second group activated in the first operation mode and the second operation mode is arranged; an organic pattern disposed on the display panel, overlapping a light emitting element of the pixel of the first group, and not overlapping a light emitting element of the pixel of the second group; and an organic layer disposed on the organic pattern, the organic layer including an opening corresponding to the light emitting element of the pixel of the second group.”

Claims 2-9, 12-14, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 2, JUNG as modified by LEE discloses the display device of claim 1,  JUNG as modified by LEE does not disclose “wherein a first stacked structure is formed on the display panel and overlaps the first area, a second stacked structure is formed on the display panel and overlaps the second area, and a cross sectional stacked structure of the first stacked structure and a cross sectional stacked structure of the second stacked structure are different from each other.” 
In regards to claim 3, JUNG as modified by LEE discloses the display device of claim 1, 
JUNG as modified by LEE does not disclose further comprising an organic pattern disposed on the display panel, overlapping the first area, and not overlapping the second area. 
Claims 4-8 depend from claim 3. 
In regards to claim 9, JUNG as modified by LEE discloses the display device of claim 1, JUNG as modified by LEE does not disclose “wherein the display panel deactivates the pixel of the first group and activates the pixel of the second group in a first operation mode, and the display panel activates the pixel of the first group and the pixel of the second group in a second operation mode.” 
In regards to claim 12, JUNG as modified by LEE discloses the display device of claim 1, JUNG as modified by LEE does not disclose further comprising a planarization layer overlapping the first area and the second area and filling the first opening. 
Claims 13-14 depend from claim 12. 
In regards to claim 16, JUNG as modified by LEE discloses the display device of claim 1, JUNG as modified by LEE does not disclose further comprising: an input sensor to detect an external input, wherein the input sensor includes a conductive mesh line overlapping the peripheral region and defining a sensor opening corresponding to the emission region, and the conductive mesh line is disposed on the at least one insulating layer and overlaps the organic layer.
Claim 17 depends from claim 16. 
In regards to claim 18, JUNG as modified by LEE discloses the display device of claim 1, JUNG as modified by LEE does not disclose wherein the organic layer includes a second opening corresponding to the emission region of the pixel of the first group, and a depth of the second opening is smaller than a depth of the first opening. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627